COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest of J.M.H., a child

Appellate case number:    01-12-00793-CV

Trial court case number: 2011-67740

Trial court:              310th District Court of Harris County

        On January 7, 2013, we ordered the district clerk and the court reporter to file their
respective records in this Court, within 30 days of the date of the order, at no cost to appellant,
and to send copies of the records to appellant. The records were not filed by the deadline, and
the Clerk of this Court sent a notice to the district clerk and the court reporter regarding their
noncompliance, requesting that they comply with this Court’s order within 10 days.
       The court reporter has informed this Court that no reporter’s record was taken in this
case. The district clerk has not responded to this Court’s order or notice.
         On March 18, 2013, appellant filed a motion to compel the district clerk and the court
reporter to comply with this Court’s January 7, 2013 order. Because there is no reporter’s record
in this appeal, we DENY appellant’s motion with respect to the court reporter. We GRANT
appellant’s motion as to the district clerk. The district clerk is ORDERED to file, within 5 days
of the date of this order and at no cost to appellant, a clerk’s record containing the items
specified in Texas Rule of Appellate Procedure 34.5(a). See TEX. R. APP. P. 20.1(i)(4). The
district clerk is further ORDERED to send a complete copy of the clerk’s record to appellant at
the same time that the record is transmitted to this Court and to certify to this Court that a copy
of the record has been sent to appellant. See id. Failure to comply with this order may result in
the issuance of an order of abatement to the trial court for a hearing to show cause why the
district clerk should not be held in contempt for failing to comply with an order of this Court.
See TEX. R. APP. P. 35.3(c).
       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: March 20, 2013